Citation Nr: 9904518	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a stress fracture of the 2nd 
metatarsal and a fracture of the sesamoid, status after 
sesamoidectomy, of the right foot.  


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 to September 
1984, and from April 1991 to October 1992.

The appeal arises from the December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, denying an increased 
(compensable) rating for the veteran's service-connected 
residuals of a stress fracture of the 2nd metatarsal of the 
right foot.  VA received the veteran's notice of disagreement 
in March 1995, and a statement of the case was issued that 
April.  The veteran's substantive appeal was submitted in 
June 1995.  In April 1997, the Board remanded the case for 
further development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected residuals of a stress 
fracture of the 2nd metatarsal of the right foot is not 
manifested by any residuals other than a scar which is 
neither cosmetically nor physiologically significant. 


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
service-connected residuals of stress fracture of the 2nd 
metatarsal of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 
4.40, 4.45, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 
5281, 5282, 5283, 5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in 1984, it was 
determined that the veteran sustained a stress fracture to 
the medial 2nd metatarsal of the right foot.  

Pursuant to his claim of service connection for this 
disability, a VA examination was conducted in March 1993.  
The veteran was not in acute distress and he walked with a 
normal gait.  Examination of the right foot revealed no 
deformity, edema, tenderness or inflammatory reaction.  Range 
of motion of the toes, foot and ankle were completely normal.  
The examiner stated that the x-rays revealed no residual 
evidence of the alleged stress fracture, but the report 
reflects a finding of lucent line through lateral sesamoid 
bone.  The examiner diagnosed status post stress fracture 
from history of the right foot, asymptomatic.  

In an October 1993 RO decision, service connection for stress 
fracture of the 2nd metatarsal of the right foot was granted.  
The disability was rated as noncompensable under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5284.

The veteran underwent surgery at the Kent County Memorial 
Hospital in July 1994, for removal of a fibular sesamoid.  
The diagnosis was chronic pain secondary to sesamoiditis and 
old fracture fibular sesamoid right first metatarsal 
phalangeal joint.  It was determined that for more than a 
year, the veteran experienced chronic pain of the first 
metatarsal phalangeal joint.  It was also noted that there 
was some limitation of dorsiflexion and extreme pain to 
palpation directly to the fibular sesamoid.  

In September 1994, a letter was received from Peter J. Lewis, 
DPM, a private podiatrist, who reported that he was treating 
the veteran for forefoot pain.  At the time of the initial 
examination, the pain was localized to the area of the 
fibular sesamoid, and x-rays revealed hypertrophic fibular 
sesamoid with evidence of old fracture.  He initially used an 
insert, stiff-soled shoes, range of motion exercises, and 
icing.  However, there was little relief with this type of 
treatment, and the area was injected with Dexamethasone 
acetate.  The podiatrist mentioned that the veteran underwent 
surgery at the Kent County Memorial Hospital in July 1994, 
for removal of a fibular sesamoid.  In 1997, the treatment 
records for this period of time were associated with the 
claims folder.

In October 1994 a VA examination of the veteran's right foot 
was conducted for compensation purposes.  The veteran 
complained of pain in the ball of the right foot.  The 
examiner noted that the veteran was in no acute distress and 
walked with a gait favoring the right foot.  Examination of 
the right foot revealed a healing six centimeter vertical 
scar on the dorsal of the first metatarsal bone that was not 
tender or fixed.  Tenderness was noted in the sole over the 
second metatarsal bone, and range of motion of the great toe 
was decreased about fifty percent.  Strength was good.  The 
examiner referred to the 1993 x-rays, and reported that x-
rays reviewed on that day revealed the absence of the medial 
sesamoid bone.  The examiner reported an impression of status 
post fracture of the right lateral sesamoid bone of the right 
foot, manifested by complaints of recurrent pain, and x-ray 
evidence as noted in the report.  The examiner also reported 
an impression of status post excision of the lateral sesamoid 
first metatarsal of the right foot.  The examiner concluded, 
in part, that the veteran's right foot pain was attributable, 
at least in part, to his recent surgery, and that the pain 
would subside.  He also recommended physiotherapy to reduce 
inflammation and pain.  The prognosis was guarded.

As stated in the Introduction, the Board remanded this case 
in April 1997 for further development, including a VA 
examination to determine the nature and severity of his 
present service-connected residuals of a right foot fracture.  
Pursuant to the Board's remand, a VA examination was 
conducted in October 1997.  

The examiner noted that there was a 7 centimeter satisfactory 
scar over the dorsum of toe number one, and that the scar was 
neither cosmetically nor physiologically significant.  Active 
and passive ranges of motion of the toes were normal, and the 
toes could be moved through all conceivable excursions.  The 
arterial pulses were normal both dorsalis pedis and posterior 
tibials bilaterally.  The foot was of normal color, and the 
temperature was about the same as the other foot.  The feet 
were equal and the same, with the exception of the scar.  

The examiner also addressed specifics with regard to the 
directives set forth by the United States Court of Veterans 
Appeals (Court) in the case DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this regard, the examiner decided to test the 
foot by having the veteran stand on one foot, balance himself 
with one hand on the desk, and rise on his forefoot and 
descend again.  According to the examiner, this would place 
strain of 150 pounds on the forefoot where the problem lies.  
The veteran was able to do this 50 times, and was asked to 
stop since he had exceeded a normal expectation.  He was able 
to do this on the other foot as well.  The examiner concluded 
that the foot was normal against gravity and the right foot 
was normal compared to the other foot.  There was no 
disability as a result of the 150 pounds of stress and no 
disability other than that consideration. 

Regarding the x-rays, the examiner reported that there was 
minimal, but not incontrovertibly positive, evidence of 
previous stress fracture of the second metatarsal on the 
affected side.  The absence of the lateral fibular sesamoid 
was seen, and it could be concluded that the bone was 
removed.  

In the examiner's opinion, the veteran's disability was not 
severe and not even mild.  The stress fracture was the only 
factor with regard to the resulting disability.  There was no 
functional impairment of the foot.  There was no fatigability 
compared to the other foot, and no incoordination.  Although 
not completely certain, the examiner concluded that it was 
reasonable to assume that the sesamoid was fractured when the 
stress fracture occurred.  The examiner explained that 
sesamoids are bipartite which means that it was possible that 
while in service, it was thought that the veteran had a 
bipartite sesamoid rather than a fractured sesamoid.  
However, it is not possible to determine what the physicians 
thought at that time.  According to the examiner, the extent 
and additional postoperative condition did not add to a 
disability, which does not exist in the first place.  There 
was no residual from the fracture, and the private records 
show that the sesamoid was fractured at that time and removed 
with excellent results.  

The examiner diagnosed history of fractured second metatarsal 
right with relative evidence of same.  It was further noted 
that the fracture had completely healed and did not 
contribute to a disability or discomfort at that time.  The 
examiner also diagnosed fracture of the fibular sesamoid.  
The examiner noted that the time of incurrence was not known, 
but presumed that it occurred at the same time of the 
metatarsal fracture.  The examiner further noted that the 
surgery resulting from the sesamoid problem, extirpation or 
excision of the sesamoid, was with good result.  In the 
examiner's opinion there were minimal symptoms of the foot of 
an organic nature, but the main problem is psychological fear 
of difficulties in the future, including the possibility of 
developing ulcers due to diabetes mellitus.  The examiner 
explained that the veteran's smoking could affect his 
condition, and counseled him to give up the habit. 

Based on this examination, the RO reclassified the service-
connected disability to include the sesamoid pathology.  A 
temporary total rating based on post-surgical convalescence 
under 38 C.F.R. § 4.30 was granted from July 6 to September 
1, 1994.

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for residuals of a 
stress fracture of the 2nd metatarsal of the right foot, 
which is rated as noncompensable under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 5284 (1998).  Diagnostic 
Code (DC) 5284 contemplates foot injuries, and a compensable 
evaluation of 10 percent is assigned for moderate foot 
injuries.  A 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  

As noted on the most recent VA examination of October 1997, 
the right foot is essentially normal.  The records show that 
the veteran underwent removal of a sesamoid, which the VA 
examiner indicated might be related to the fracture of the 
second metatarsal.  It was demonstrated on examination that 
there were excellent results following the surgery, and the 
examiner opined that the predominant problem was the 
veteran's fear of future complications due to his diabetes 
mellitus.  As shown on examination, the ranges of motion were 
normal, and the feet were equal and the same with the 
exception of the right foot surgical scar.  Given the absence 
of residuals associated with the right foot fracture, the 
criteria for a compensable evaluation of 10 percent under DC 
5284 would not accurately describe the degree of disability 
shown, and there is no question as to which of the two 
evaluations should apply.  38 C.F.R. § 4.7 (1998). 

As discussed above, in October 1997, the examiner offered 
further commentary regarding the Court's directives in 
DeLuca.  In that case, the Court held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  

It is noted that DC 5284 does not contemplate limitation of 
motion.  However, VA's General Counsel has held that 
depending on the nature of the foot injury, DC 5284 (foot 
injuries) may involve limitation of motion and would require 
consideration of 38 C.F.R. §§ 4.40, 4.45.  VAOPGCPREC 9-98.  
Given the nature of the disability, it can be argued that 
limitation of motion is involved.  Even though limitation of 
motion can be considered, the VA examiner in October 1997 
made it quite clear that there was no functional loss due to 
pain, weakness, fatigability, incoordination or pain on 
movement of a joint.  The examiner also was of the opinion 
that there was no limitation of motion due to pain on use, 
including flare-ups.  Therefore, even when considering 
DeLuca, a compensable evaluation is not warranted.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5284, do not provide a basis to assign a compensable 
evaluation.  

As stated above, it has been determined that other than a 
scar, there are no residuals associated with the disability.  
Therefore, it is reasonable to conclude that the disability 
does not resemble or could be adequately described as 
flatfoot (DC 5276), weak foot (DC 5277), claw foot (DC 5278), 
hallux valgus (DC 5281), or hammer toe (DC 5282).  Even 
though the disability involves the metatarsal, there are no 
recent indications that the condition is painful, therefore 
the criteria for a 10 percent rating for metatarsalgia under 
DC 5279 would be met.  Given the positive results from the 
surgery, it is reasonable to conclude that the disability 
does not involve the malunion or nonunion of tarsal or 
metatarsal bones as contemplated by DC 5283. 

Here, the preponderance of the evidence is against the 
veteran's claim for an evaluation greater than the 
noncompensable rating currently in effect for residuals of a 
stress fracture of the 2nd metatarsal of the right foot, 
therefore the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case. 
ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a stress fracture of the 2nd 
metatarsal of the right foot has not been established, and 
the appeal is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

